DETAILED ACTION
Response to Amendment
	In response to preliminary amendment filed on 9/18/2019, claim 16 has been added as a new claim. Claims 1- 16 are pending for examinations.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 4, 7- 8, 9- 12, 15- 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2015/041505 A1), published in March 2015 in view of Wang et al. (US Pub. No. 2019/0320476 A1).

	Regarding claim 1, Lee teaches a method of controlling, by a base station, an access of a user equipment (UE), in a wireless communication system (see Abstract; further see Fig. 10, UE and eNB as a base station), the method comprising:
	receiving, from a core network, information on a certain RRC connection procedure to which an access in an RRC inactive state is restricted (see #S400 wherein establishment cause is being transmitted to eNB which can restrict an access; see steps s420, s430, s400, s450, s460);
	receiving, from the UE in the RRC inactive state, a request to perform a specific RRC connection procedure (see s440 RRC connection request); and
	if the specific RRC connection procedure corresponds to the certain RRC connection procedure to which the access is restricted, transmitting a message indicating that performance of the specific RRC connection procedure is restricted (see S450 and S460; message as a RRC connection reject). Here Lee fails to explicitly state about the state of the UE is inactive state; however Wang states in Fig. 13 and [0342] at #601 about UE is in a light connection state (i.e. RRC inactive state); further see [0342] in context with #S302 of Fig. 10 as discussed in [0271- 0298] about different conditions to be met or not.
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of 

	Regarding claim 2, Lee in view of Wang teaches as per claim 1, wherein the information on the certain RRC connection procedure includes a cause value related to the RRC connection procedure; Lee already described see Fig. 10, #S400, S410.

	Regarding claim 3, Lee in view of Wang teaches as per claim 2, wherein the cause value indicates at least one of a paging area update (pAreaUpdate), a RAN-based area update (ranAreaUpdate), mo-data, mo-signal, and early data transmission; Lee see [0378] mo-data/signal as MO MMTEL voice/video; further see Wang see [0272, 0276, 0277] in context with [0342] regarding paging area update.

	Regarding claim 4, Lee in view of Wang teaches as per claim 1, wherein the RRC connection procedure is any one of a RRC connection establishment procedure and an RRC connection resumption procedure; Lee see Fig. 10. #S440; further see Wang Fig. 13 #601.

	Regarding claim 7, Lee in view of Wang teaches as per claim 1, wherein the base station is a next-generation-radio access network (NG-RAN); Wang see Fig. 13 

	Regarding claim 8, Lee in view of Wang teaches as per claim 1, wherein the core network is a next generation core (NGC); Wang see Fig. 13 core network node; further see [0002 and Title] and Fig. 2 new radio communication system; further see [0124- 0125].

	Regarding claim 9, Lee teaches a base station for controlling an access to a user equipment (UE), in a wireless communication system, the base station comprising: a memory; a transceiver; and a processor configured to connect the memory with the transceiver, wherein the processor is configured to (see Abstract; further see Fig. 10, UE and eNB as a base station):
	receive, from a core network, information on a certain RRC connection procedure to which an access in an RRC inactive state is restricted (see #S400 wherein establishment cause is being transmitted to eNB which can restrict an access; see steps s420, s430, s400, s450, s460);
	receive, from the UE in the RRC inactive state, a request to perform a specific RRC connection procedure (see s440 RRC connection request); and
	if the specific RRC connection procedure corresponds to the certain RRC connection procedure to which the access is restricted, transmitting a message indicating that performance of the specific RRC connection procedure is restricted (see S450 and S460; message as a RRC connection reject). Here Lee fails to explicitly 
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Wang with the teachings of Lee to make system more standardized. Having UE in RRC inactive state, more standardized way control can be carried out by base station based on the cause value to accept/reject the connection request message in the communication system.

	Regarding claim 10, Lee in view of Wang teaches as per claim 9, wherein the information on the certain RRC connection procedure includes a cause value related to the RRC connection procedure; Lee already described see Fig. 10, #S400, S410.

	Regarding claim 11, Lee in view of Wang teaches as per claim 10, wherein the cause value indicates at least one of a paging area update (pAreaUpdate), a RAN-based area update (ranAreaUpdate), mo-data, mo-signal, and early data transmission; Lee see [0378] mo-data/signal as MO MMTEL voice/video; further see Wang see [0272, 0276, 0277] in context with [0342] regarding paging area update.

	Regarding claim 12, Lee in view of Wang teaches as per claim 9, wherein the RRC connection procedure is any one of a RRC connection establishment procedure 

	Regarding claim 15, Lee in view of Wang teaches as per claim 9, wherein the base station is a next-generation-radio access network (NG-RAN); Wang see Fig. 13 new RAN node; further see [0002 and Title] and Fig. 2 new radio communication system; further see [0124- 0125].

	Regarding claim 16, Lee in view of Wang teaches as per claim 9, wherein the UE communicates with at least one of a mobile terminal, a network or autonomous vehicles other than the UE; Wang see [0127] a UE can simultaneously transmit and receive data at two base stations, which is called dual-connectivity...

Claims 5- 6, 13- 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2015/041505 A1), published in March 2015 in view of Wang et al. (US Pub. No. 2019/0320476 A1) and in further view of Ianev et al. (US Pub. No. 2020/0037203 A1).

	Regarding claim 5, Lee in view of Wang teaches as per claim 1, but Lee is silent regarding further comprising, after receiving information on the certain RRC connection procedure to which the access is restricted, receiving, from the core network, a message indicating to release the restriction of the access to the certain RRC connection procedure; however Ianev states in [0060] about ….When the criteria for 

	Regarding claim 6, Lee in view of Wang teaches as per claim 1, but Lee is silent regarding wherein the message includes a timer indicating a time when the performance of the specific RRC connection procedure is stopped; however Ianev states in [0012] about …. The Overload Start message may also indicate the expected overload duration which may be considered by the MME/SGSN 9 when setting a value for the Control Plane data back-off timer; further see [0113]… The MME/SGSN 9 may include a Control Plane data back-off timer and if so, the UE 3 should not come back with another attempt for data transfer via control plane data until the Control Plane data back-off timer expires. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Ianev with the teachings of Lee in view of Wang to make system more 

	Regarding claim 13, Lee in view of Wang teaches as per claim 9, but Lee is silent regarding further comprising, after receiving information on the certain RRC connection procedure to which the access is restricted, receiving, from the core network, a message indicating to release the restriction of the access to the certain RRC connection procedure; however Ianev states in [0060] about ….When the criteria for overload from control plane data is fulfilled, the MME/SGSN 9 falls in a protection from control plane overload mode for the overload duration indicated by the SCEF 10/S-GW 11 or until Overload or a Control Plane Overload Stop message (or any other indication for the same purpose) is received from SCEF 10/S-GW 11. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Ianev with the teachings of Lee in view of Wang to make system more effective. Having a mechanism wherein after receiving information on the certain RRC connection procedure to which the access is restricted, receiving, from the core network, a message indicating to release the restriction of the access to the certain RRC connection procedure; greater way resources can be managed/utilized in the communication system.

	Regarding claim 14, Lee in view of Wang teaches as per claim 9, but Lee is silent regarding wherein the message includes a timer indicating a time when the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970.  The examiner can normally be reached on 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468